Citation Nr: 0008110	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3. Entitlement to service connection for stomach pain, nausea 
and bloating; headaches with vertigo; diarrhea; blurred 
and double vision with sensitivity to light and dry eyes; 
sleeplessness; weight change; fatigue; coating on the 
tongue; mood swings and desire for isolation; numbness of 
the fingers; dry mouth; night sweats; ulcers; irregular 
breathing during sleep; tooth problems and bleeding gums; 
thickened saliva; concentration problems; hand tremors; 
swollen glands in the throat; cough; hearing loss; and 
increased water intake, all due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.  His Form DD 214 shows that he received, among others, 
the Southwest Asia Medal.

By decision in April 1995, the Board of Veterans' Appeals 
(Board) denied the veteran's claims for service connection 
for a back disability and a left knee disability.  Recently, 
he has submitted additional evidence seeking to reopen his 
claims for service connection for these disorders.  In a 
rating decision dated March 1998, the Regional Office (RO) 
held that the evidence was not new and material, and the 
veteran's claim for service connection for back and left knee 
disabilities remained denied.  In addition, the RO denied 
service connection for all the other issues involved in this 
case on the basis that they were not related to service or to 
an undiagnosed illness.

The Board notes that the veteran was scheduled to testify at 
a hearing at the RO before a Member of the Board in June 
1999, but failed to report for the hearing.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in April 1995, the Board denied service 
connection for a back disorder and residuals of a left 
knee injury.  These conclusions were on the basis that 
there was no competent medical evidence linking either a 
back disorder or a left knee disability to service.

2. The evidence added to the record since the April 1995 
decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claims for service connection for a back disorder or a 
left knee disability.

3. The service medical records disclose that the veteran was 
treated for headaches due to a viral syndrome, a histamine 
reaction and diarrhea due to gastroenteritis.  No chronic 
disability was demonstrated during service.   

4. Following service, the veteran has been diagnosed with 
gastritis/ulcer, headaches, initial insomnia, weight 
change due to diabetes, increased water intake due to 
diabetes and fatigue due to diabetes.  

5. These disabilities were first present following service, 
and have not been shown to be related to service. 

6. There is no competent medical evidence demonstrating that 
the veteran has diarrhea, blurred and double vision with 
sensitivity to light and dry eyes, coating on the tongue, 
mood swings and a desire for isolation, numbness of the 
fingers, dry mouth, night sweats, irregular breathing 
during sleep, tooth problems and bleeding gums, thickened 
saliva, concentration problems, swollen glands in the 
throat, cough and hearing loss.  

7. Hand tremors noted on recent Department of Veterans 
Affairs (VA) examination were thought to be either 
physiologic or a mild essential tremor.





CONCLUSIONS OF LAW

1. The evidence received since the April 1995 Board decision, 
which denied service connection for a back disorder, is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The April 1995 decision of the Board denying service 
connection for a back disorder is final and the claim is 
not reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).

3. The evidence received since the April 1995 Board decision 
which denied service connection for residuals of a left 
knee injury is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

4. The April 1995 decision of the Board denying service 
connection for residuals of a left knee injury is final 
and the claim is not reopened.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).

5. The veteran has submitted evidence of a well-grounded 
claim of entitlement to service connection for hand 
tremors.  38 U.S.C.A. § 5107(a) (West 1991).

6. The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for stomach 
pain, nausea and bloating; headaches with vertigo; 
diarrhea; blurred and double vision with sensitivity to 
light and dry eyes; sleeplessness; weight change; fatigue; 
coating on the tongue; mood swings and a desire for 
isolation; numbness of the fingers; dry mouth; night 
sweats; ulcers; irregular breathing during sleep; tooth 
problems and bleeding gums; thickened saliva; 
concentration problems; swollen glands in the throat; 
cough; hearing loss and increased water intake.  
38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen Claims for Service Connection 
for Back and Left Knee Disabilities 

As noted above, by decision in April 1995, the Board denied 
service connection for back and left knee disabilities.  It 
was noted that the veteran's in-service complaints involving 
the back were acute and transitory and resolved without 
residual disability, and that there was no clinical evidence 
that a current back disability was related to service.  In 
addition, the Board held that there was no clinical evidence 
of a left knee disability either in service or following the 
veteran's separation from service.  The evidence considered 
by the Board in reaching this determination included the 
service medical records, the report of a Department of 
Veterans Affairs (VA) examination in June 1992 and the 
veteran's testimony at a hearing at the RO in March 1993.  

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim for service connection 
for back and left knee disabilities is the April 1995 Board 
decision.  38 U.S.C.A.          § 7105 (West 1991).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.



The "old" evidence 

No pertinent abnormalities were reported on the entrance 
examination in March 1989.  The service medical records 
disclose that the veteran was seen in June 1991 because he 
was unable to do some stretching exercises.  It was reported 
that he had an old slipped disk injury since 1983.  He was 
issued a profile to stretch at his own pace for two months.  
The veteran related a history of a back problem for three 
years in December 1991.  It was indicated that he had pain on 
and off.  He was not currently taking medication.  An 
examination revealed that he had full range of motion.  There 
was no point tenderness.  The assessment was muscle pull.  
Medication and back exercises were prescribed.  The veteran 
indicated on the separation examination in February 1992 that 
there had been no change in his condition since his last 
physical examination, which had been in March 1989.

The veteran was afforded a VA examination of the joints in 
June 1992.  He gave a history of a lifting type injury to the 
back in service.  He stated that medical attention was 
received and he was given conservative treatment.  He had 
continued to have complaints of recurrent low back pain 
aggravated primarily by increased physical activity.  For the 
most part, he was able to bend and lift without particular 
problems.  There was no radiation of pain into the lower 
extremities.  The veteran also related that he originally 
injured his left knee in basic training when he struck his 
knee up against a pole.  He described receiving conservative 
treatment.  He maintained that the knee continued to be 
symptomatic, primarily after strenuous activity.  No swelling 
or giving way was described.  

An examination showed that the veteran walked with a 
satisfactory gait pattern.  He was able to stand erect.  
There was no evidence of spasm or tenderness of the back.  
Flexion was to 80 degrees and extension was to 35 degrees.  
Range of motion of the left knee was from 0 to 145 degrees.  
There was no redness, heat or swelling.  There was rather 
significant tenderness to palpation of the patellofemoral 
joint.  No instability was demonstrated.  He performed a 
satisfactory heel and toe walk and he could perform a full 
squat and arise.  An X-ray of the left knee was normal.  An 
X-ray of the lumbosacral spine was unremarkable.  The 
diagnoses were recurrent low back pain with history of lumbar 
strain and residuals of a left knee injury.  

The Board decision of April 1995

By decision in April 1995, the Board denied service 
connection for a back disorder and residuals of a left knee 
injury.  It was indicated that there was no evidence of 
chronic back or left knee disabilities which were related to 
service.  

The additional evidence 

The veteran was examined by the VA in May 1993.  (The report 
of the examination was apparently not associated with the 
claims folder until after the April 1995 Board decision, and 
was not considered in that decision.)  He stated that he 
injured his left knee in basic training.  An examination 
showed that he had full range of motion of the left knee, but 
there was some popping on range of motion.  An X-ray of the 
left knee revealed no osseous or articular abnormalities, and 
there were no fractures or dislocations.  The diagnosis was 
arthralgia of the left knee.

On VA general medical examination in January 1997, the 
veteran complained of low back pain.  He related this to 
marching with a bag on his back.  He also reported a left 
knee injury while in service.  An X-ray of the lumbosacral 
spine showed very slight L5-S1 disc space narrowing.  An X-
ray of the left knee revealed no abnormalities.  The 
diagnosis was low back strain with very mild disc space 
narrowing of L5-S1.

A VA physical therapy note in January 1997 shows that range 
of motion of the left knee was from 4 to 110 degrees.  Back 
extension was from 0 to 22 degrees.  Back flexion was from 0 
to 69 degrees; lateral flexion to the right was from 0 to 23 
degrees and to the left was from 0 to 20 degrees.  There were 
no complaints of pain during the movements.

On VA general medical examination in January 1998, the 
veteran reported that he had problems in his left knee and 
low back.  He stated that it was not as bad as it used to be.  
He was not on any medication for these problems.  No 
pertinent diagnosis was made.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

Initially, the Board notes that the veteran's claim for 
service connection for a back disability was denied on the 
basis that the veteran's in-service back complaints did not 
constitute a chronic back disorder.  Moreover, any 
preexisting back condition was not aggravated in service.  
With respect to the veteran's claim for service connection 
for a left knee disability, the Board, in April 1995, denied 
service connection on the basis that there was no competent 
medical evidence linking a left knee disability to service.

The evidence received since the Board's determination 
includes the reports of several VA examinations.  These 
records reflect the veteran's continued complaints involving 
the back and the left knee, with diagnoses including low back 
strain with disc narrowing and left knee arthralgia.  This 
evidence confirms the presence of low back and left knee 
disabilities following service.  No competent medical 
evidence, however, has been submitted demonstrating that 
either a current back disability or a left knee disability is 
related to service.  The only evidence to that effect is the 
continued assertions of the veteran.  His allegations are 
repetitive and cumulative of similar claims of record at the 
time of the previous Board decision.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of April 1995 denying 
service connection for back and left knee disabilities 
remains final and the benefits sought on appeal remain 
denied.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203; and Elkins, 12 Vet. App. 209.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking a back disability or residuals of a left knee injury 
to service, a remand is inappropriate.  The Board further 
observes that the regulation in question, 38 C.F.R. § 3.156, 
has not changed and that the veteran has received that 
regulation and has been accorded ample opportunity to present 
evidence and argument pertaining thereto.  Accordingly, the 
Board concludes that the reasons for remand discussed in 
Bernard are inapplicable to the issues discussed in this 
case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claims as to the issue of 
entitlement to service connection for a back disability and 
residuals of a left knee injury.  In essence, what is 
required is competent medical evidence which documents that 
these disorders, which were first shown following service, 
are etiologically related to service or any incident thereof.

II.  Service Connection for Stomach Pain, Nausea 
and Bloating; Headaches with Vertigo; Diarrhea; 
Blurred and Double Vision with Sensitivity to Light 
and Dry Eyes; Sleeplessness; Weight Change; 
Fatigue; Coating on the Tongue; Mood Swings and 
Desire for Isolation; Numbness of the Fingers; Dry 
Mouth; Night Sweats; Ulcers; Irregular Breathing 
During Sleep; Tooth Problems and Bleeding Gums; 
Thickened Saliva; Concentration Problems; Hand 
Tremors; Swollen Glands in the Throat; Cough; 
Hearing Loss; and Increased Water Intake, All Due 
to Undiagnosed Illness

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, except for the claim for service connection 
for hand tremors, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard, 4 Vet. 
App. 384.  The Board concludes, however, that a claim which 
is not well grounded is inherently implausible, and any error 
by the RO in the adjudication of the claim could not be 
prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. 69.  By this 
decision, the Board is providing the veteran with notice of 
the evidentiary insufficiency of his claims, and what 
evidence would be necessary to make the claims well grounded.  

Factual background

It was noted in the service medical records that in January 
"1989" the veteran reported shortness of breath on one 
occasion.  Certain movements made the chest pain worse.  
Tenderness on the chest was noted.  On the entrance 
examination in March 1989, there was no indication of any 
pertinent abnormality.  The veteran complained of a sore 
throat and headache of four days duration in July 1989.  An 
examination showed that the throat was normal.  The 
assessment was viral syndrome.  He reported chest and head 
congestion, vomitus and headache for three days in November 
1989.  An examination revealed clear breath sounds, no edema, 
no ecchymosis or exudate of the throat.  The assessments were 
otitis media and viral syndrome.  The service medical records 
also disclose that the veteran reported a head injury in 
December 1989.  There was no loss of consciousness, but he 
stated that he had headaches.  Following an examination, the 
diagnosis was contusion of the forehead.  

The veteran's service dental records disclose that he was 
treated for an impacted tooth in June 1990.  

In July 1991, the veteran complained of difficulty breathing 
and tightness of the chest, which first occurred while he was 
asleep.  He stated that it felt tight when he was inhaling 
fully.  He had slept in the field the previous night.  He 
noted that he felt lightheaded at the time of the attack.  On 
examination, the veteran had mild chest pains when breathing 
deeply.  There was discomfort to palpation on the left side.  
The assessment was mild histamine-type reaction secondary to 
exposure to allergen.  He complained of watery diarrhea since 
the previous night in January 1992.  An examination showed 
that the abdomen was flat, soft and nontender, with normal 
bowel sounds.  The assessment was viral gastroenteritis.  

A Desert Storm/Shield out processing check list dated 
February 1992 shows that while deployed, the veteran denied 
experiencing diarrhea and/or vomiting, swollen glands, the 
cause of which was unknown, an eye injury, infection or 
severe irritation, or an injury of any other type or an 
illness not described above.

The veteran was afforded a VA general medical examination in 
June 1992.  It was noted that he weighed 181 pounds, and that 
he was well-developed and well-nourished.  He reported 
occasional headaches, for which he did not take any 
medication.  No pertinent history concerning the nose and 
throat was reported.  The mouth and pharynx were benign.  He 
had good dental repair.  An examination of the eyes disclosed 
that the pupils were equal and reactive to light.  
Extraocular movements were intact and the discs were sharp.  
The veteran denied any respiratory symptoms.  The lungs were 
clear to auscultation and percussion, without rales, rhonchi 
or wheezes.  He complained of occasional constipation.  The 
abdomen was without organomegaly, masses or tenderness.  
Bowel sounds were normoactive.  There was no rebound 
tenderness.  A negative neurological history was reported.  
Motor and sensory examination was intact.  No pertinent 
diagnosis was made.

On VA general medical examination in May 1993, the veteran 
reported that he had experienced problems with his stomach 
since he returned from the Persian Gulf.  He weighed 184 
pounds.  He stated that he had occasional headaches that he 
related to his sinus.  He took Aspirin, which provided some 
relief.  The mouth and pharynx were benign, and had good 
dental repair.  The pupils were equal, round, and reacted to 
light.  The disks were sharp.  The veteran denied shortness 
of breath or a cough.  The lungs were clear to auscultation 
and percussion, without rales, rhonchi or wheezes.  The 
veteran indicated that he had frequent indigestion, 
bloatedness and a full feeling after meals.  He took various 
medications without much relief.  He had regurgitation on 
reclining.  The abdomen was without organomegaly, masses or 
tenderness.  Bowel sounds were normoactive and there was no 
rebound tenderness.  There was a negative neurological 
history.  Motor and sensory evaluations were intact.  An 
upper gastrointestinal series showed that an ulcer was 
present.  The pertinent diagnoses were probably allergic 
rhinitis and dyspepsia, rule out reflux esophagitis.

VA outpatient treatment records dated from 1993 to 1995 have 
been associated with the claims folder.  An upper endoscopy 
in August 1993 showed that the stomach was normal.  There was 
no evidence of gastritis or gastric or duodenal ulcer.  A 
hiatal hernia was present.  The next month, the veteran 
complained of left lower quadrant pain for 24-48 hours.  He 
had no gastrointestinal symptoms.  An examination disclosed 
that bowel sounds were normoactive.  The veteran complained 
of constant headaches, poor sleeping habits and that he felt 
depressed in December 1993.  The veteran complained of 
stomach problems, headache, sleeplessness and that it felt 
like pins were sticking in his fingers and hands in June 
1994.  He stated that he took antacids every day.  He 
indicated that he had no energy and was tired.  The veteran 
reported a four-day history of left-sided face/ear pain in 
July 1995.  It was associated primarily with talking and 
eating.   He also stated that he had throat soreness on the 
left side and headaches.  Following an examination, the 
diagnostic impression was otitis media.  

In statements dated December 1996, the veteran's mother, 
sister and wife related that the veteran had problems with 
his stomach and that his attitude was different compared to 
before service.  His sister stated that he had mood swings.

A VA general medical examination was conducted in January 
1997.  The veteran weighed 212 pounds.  There was no history 
of a chronic cough.  He stated that he sometimes woke up 
coughing from acid reflux, and sometimes he woke up with 
shortness of breath.  The lungs were clear to auscultation 
and percussion, without rales, rhonchi or wheezes.  The 
veteran related that anything he ate or drank caused 
indigestion and bloatedness.  He was only on Mylanta, and he 
drank baking soda and vinegar for relief.  He stated that he 
was diagnosed with hiatal hernia or an ulcer, but was not 
sure which.  A history of constipation was also reported, but 
the veteran indicated this was now regulated with drinking 
coffee.  He denied diarrhea.  

An examination showed that the abdomen was flat, without 
organomegaly, masses or tenderness.  Bowel sounds were 
normoactive and there was no rebound tenderness.  With 
respect to weight change, the veteran stated that his weight 
had been fluctuating.  He could gain five pounds and then 
lose five pounds.  Concerning fatigue, the veteran stated 
that sometimes he was okay and other days he felt as if he 
had been up all night.  He related that he could carry out 
his duties at work and did not miss work because of fatigue.  
He noted that every four or five days he would have an 
episode of fatigue.  It was further indicated that there was 
no white coating on the tongue.  The veteran related that he 
had night sweats once every two weeks.  He maintained that he 
would wake up sweating.  He would not have a fever, but would 
just be hot and sweaty.  A barium enema was essentially 
unremarkable.  An upper gastrointestinal series showed no 
evidence of hiatal hernia.  There was noted to be some reflux 
in the lower esophagus.  The findings were consistent with 
severe gastritis.  No evidence of a discrete ulcer was seen.  
The pertinent diagnoses were reflux esophagitis and severe 
gastritis.  

A VA psychiatric examination was conducted in January 1997.  
The veteran denied a history of significant emotional 
problems.  He denied a history of head injury, stroke, 
seizures, hallucinations or drug abuse.  He admitted to a 
remote history of transient suicidal thoughts and to 
homicidal thoughts.  His sleep was impaired because of his 
work schedule.  Following a mental status evaluation, the 
examiner commented that the veteran gave no history of 
symptoms of sufficient severity to satisfy psychiatric 
diagnostic criteria.  

The veteran was afforded a VA neurological examination in 
January 1997.  He stated that headaches and dizziness began 
in the Persian Gulf.  The dizziness was described as 
nonvertiginous, a light-headed feeling, but without losing 
consciousness.  It usually accompanied a headache that was 
more severe than his average headache and lasted for brief 
periods of time.  He added that his headaches had become 
daily in occurrence.  He woke up with a headache and had it 
all day.  Ordinary analgesics decreased the headache 
partially, but did not stop it.  On further questioning, the 
veteran had no significant other neurologic symptoms.  
Sensory examination was entirely normal proximally and 
distally.  The impression was normal examination in an 
individual with muscle contraction type minor severity 
headaches and nonvertiginous dizziness.  

On VA examination of the nose and sinuses in January 1997, 
the veteran complained of nasal congestion and blockage, and 
related that he had a whitish coating of the tongue and 
dryness of the mouth.  He stated that he had chronic nasal 
obstruction but that he had had this on and off all his life.  
He had a discharge, which was watery in character.  When 
obstructed, he had difficulty breathing through the nasal 
passage.  He had not been treated with anything except over 
the counter medications on an as necessary basis.  He denied 
other ear, nose and throat problems, but it was indicated he 
had complained of vertigo in the past.  Hearing was grossly 
within normal limits in each ear.  The oral cavity was within 
normal limits.  The examiner could see no discoloration or 
coatings on the tongue.  The pharynx was clear and the mucosa 
had a normal pattern for moisture.  The larynx was negative.  
The diagnosis was vasomotor rhinitis, probably allergic, 
moderate.  No evidence of sinusitis was found, and the 
examiner stated that he could find no abnormalities of the 
oral cavity and pharynx.  

A VA examination of the eyes was conducted in January 1997.  
The veteran complained of occasional blurring when he had a 
severe headache.  On examination, vision was 20/20, 
bilaterally, without correction.  The corneas were clear, as 
were the lenses.  The anterior chambers were deep and clear.  
The pupils were equal and reactive to light.  Extraocular 
muscles orthophoric with full gaze.  Visual fields were 
grossly full.  The maculae, vessels and periphery appeared to 
be within normal limits.  The impression was normal objective 
eye examination, bilaterally.  The examiner commented that 
the veteran did not have any apparent abnormality with his 
eyes or vision.  If he was experiencing severe headaches, 
blurry vision could possibly be accompanying these due to the 
headache itself.  The eyes themselves appeared normal.  

Additional VA outpatient treatment records dated in 1997 are 
of record.  In January 1997, the veteran complained of pain 
in the mid chest for two days.  The diagnostic impression was 
gastroesophageal reflux disease.  He reported indigestion in 
February 1997.  It was noted that there was a recent 
diagnosis of gastritis.  An examination showed that the 
abdomen was soft, and non-tender.  Bowel sounds were 
positive.  The diagnostic impression was gastritis.  

A VA neurological examination was conducted in January 1998.  
The veteran reported intermittent, transient tingling of the 
tips of the fingers of one hand or the other.  This usually 
lasted a few minutes and went away by moving the hand around.  
It might affect either hand and might or might not be related 
to position of the extremity while he was asleep or some 
other change or assumption of body position.  This was 
clearly transient when it occurred.  The other symptom 
involved trembling of the fingers.  This had been present for 
several years and waxed and waned to some extent.  It had 
always been present to a minor degree.  He stated that he did 
not feel particularly nervous.  The trembling was so mild as 
to not usually interfere with what the veteran was doing.  On 
rare occasions, he might have to stop doing something in his 
normal daily activities to let the trembling get a little bit 
better.  

On examination, the examiner observed the veteran's 
handwriting and it was not affected at all by his trembling.  
Mentation was normal.  He had a very fine and very rapid, 
barely noticeable tremor of the outstretched fingers of both 
sides.  This looked more like an exaggerated physiologic 
tremor than any other variety, but it could possibly be a 
very mild and early essential tremor.  There were no stigmata 
of Parkinson's disease present.  The impression was that the 
neurologic examination was normal, except for the very mild 
tremor noted.  The etiology of the tremor was unknown, but 
could be an exaggerated physiologic tremor or a very mild 
essential tremor.  

The veteran was afforded an examination of the mouth, lips 
and tongue by the VA in January 1998.  He described an 
occasional problem with what he called recurring lumps in the 
throat.  He was not experiencing anything like that at the 
time of the examination.  He had no difficulty swallowing 
food and had no evidence of respiratory obstruction.  On 
examination, the oral cavity, pharynx, larynx and neck were 
within normal limits.  The examiner found no evidence of ear, 
nose and throat pathology.

A VA psychiatric examination was conducted in January 1998.  
The veteran related that nothing had changed since the 
psychiatric examination one year earlier.  The veteran 
reported occasional mild initial insomnia.  A mental status 
evaluation showed that mood was euthymic.  There was no 
flight of ideas or looseness of associations or pressures.  
His affect was appropriate.  The examiner commented that the 
veteran gave no history or symptoms of sufficient severity to 
satisfy psychiatric diagnostic criteria.  

A VA dental and oral examination was conducted in January 
1998.  The veteran complained of bleeding gums, tooth 
problems and thickened saliva.  He indicated that his 
problems with bleeding of the gums had been occurring for 
many years.  Extraoral palpation did not reveal any 
abnormalities of the orofacial musculature or of the oral 
facial function.  Additional palpation did not reveal any 
significant lymph nodes or significant pathology.  The 
temporomandibular joint exhibited normal lateral excursions 
of the mandible.  There was no noticeable speech interference 
and no mastication interference was identified.  

An examination showed that the veteran had several missing 
teeth.  There was no gross bone loss intraorally.  A 5 minute 
saliva sample was exudated by a nonstimulated whole saliva 
sample, i.e., the veteran spitting into a cup for five 
minutes.  Saliva quantity, coloration and gross appearance 
all appeared within normal limits.  No other significant 
findings were noticed by the examiner.  

The veteran was afforded a VA audiometric examination in 
January 1998.  Following audiometric testing, it was 
summarized that the veteran's hearing was within normal 
limits bilaterally.  

The veteran was also afforded a VA general medical 
examination in January 1998.  He weighed 199 pounds.  He was 
noted to be well-developed and well-nourished.  He complained 
of being sensitive to bright light.  On examination, the 
pupils were equal, round and reactive to light.  Extraocular 
movements were intact.  An evaluation of the respiratory 
system showed that the veteran denied shortness of breath.  
The lungs were clear to auscultation and percussion, without 
rales, rhonchi or wheezes.  It was noted that the veteran had 
been diagnosed with acid reflux disease in 1992 and was on 
medication for it.  He complained of nausea, bloating and 
indigestion.  He stated that it was worse with spicy foods, 
but almost everything he ate caused it.  He had regular bowel 
movements.  He noted that his weight had been stable since he 
had been eating better.  An examination showed that the 
abdomen was without organomegaly, masses or tenderness.  
Bowel sounds were normoactive and there was no rebound 
tenderness.  It was also reported that the veteran had been 
recently diagnosed as a diabetic when he presented with 
increased thirst and polyuria.  He was losing weight.  The 
veteran related that he was not having problems with 
increased thirst at that time.  

With respect to fatigue, it was noted that the veteran 
indicated that it did not occur daily.  Sometimes, he just 
felt "tired."  He stated that he did not feel as energetic 
as he used to be but it "might be his age."  The veteran 
stated that the fatigue tended to be worse if he had a good 
night's sleep.  It was also indicated that his sleep problems 
were not a daily thing, maybe four times a week.  He had 
difficulty going to sleep for no apparent reason.  The 
veteran related that night sweats occurred once a week.  He 
noted that he was just lying there and he would have 
sweating.  He did not relate this to dreams or anything in 
particular.  He did not have a known fever.  The pertinent 
diagnoses were hiatal hernia with reflux disease, non-insulin 
dependent diabetes mellitus (weight changes and increased 
thirst as listed on the examination request), subjective 
history of fatigue, in part related to poor sleeping habits 
and possibly related to the recent diagnosis of diabetes and 
initial insomnia.  



Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

38 C.F.R. § 3.317 provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001'and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See also 38 U.S.C.A. 
§ 1117.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran seeks service connection for a multitude of 
symptoms or disabilities which he alleges are related to his 
service in the Persian Gulf and are due to undiagnosed 
illness.  

Initially, the Board points out that on the most recent VA 
neurological in January 1998, it was concluded that the 
veteran had a very mild tremor.  The examiner indicated that 
its etiology was unclear, and might be an exaggerated 
physiologic tremor or a mild essential tremor.  The Board 
finds that the presence of the tremor is sufficient to render 
the claim for service connection for hand tremors well 
grounded.  

A review of the record shows that the veteran was treated 
during service for headaches associated with a viral 
syndrome, difficulty breathing due to a histamine type 
reaction and diarrhea due to viral gastroenteritis.  These 
symptoms were acute and transitory and did not represent the 
onset of chronic disability.  

The evidence establishes that the veteran has been diagnosed 
with gastritis, ulcer, headaches, weight change due to 
diabetes, increased water intake and weight change, also 
apparently attributable to diabetes, subjective history of 
fatigue (due to poor sleep habits and possibly diabetes) and 
initial insomnia.  As noted above, 38 C.F.R. § 3.317 provides 
that a condition which is attributed to "any known clinical 
diagnosis" is not eligible for compensation under the 
regulation.  Therefore, service connection is not warranted 
for stomach pain, nausea and bloating, headaches with 
vertigo, weight change, fatigue and increased water intake.

With respect to the claims for service connection for the 
remaining symptoms/disabilities which the veteran argues are 
due to his period of duty in the Persian Gulf, the Board 
notes that there is no current evidence of diarrhea, blurred 
and double vision with sensitivity to light and dry eyes, 
coating on the tongue, mood swings and a desire for 
isolation, numbness of the fingers, dry mouth, night sweats, 
irregular breathing during sleep, tooth problems and bleeding 
gums, thickened saliva, concentration problems, swollen 
glands in the throat, cough and a hearing loss.  The Board 
points out that various VA examinations, including 
psychiatric, audiometric, dental/oral, the mouth, tongue and 
lips, a neurological and general medical, were conducted in 
January 1998.  During the course of these examinations, the 
veteran expressed numerous complaints about these symptoms.  
The fact remains, however, that there was no competent 
medical evidence to support his allegations that these 
disabilities are present.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claims, other than 
the claim for service connection for hand tremors, are not 
well grounded.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
back disability and residuals of a left knee injury, the 
appeal is denied.

The veteran has submitted a well-grounded claim for service 
connection for hand tremors.

Service connection for stomach pain, nausea and bloating; 
headaches with vertigo; diarrhea; blurred and double vision 
with sensitivity to light and dry eyes; sleeplessness; weight 
change; fatigue; coating on the tongue; mood swings and a 
desire for isolation; numbness of the fingers; dry mouth; 
night sweats; ulcers; irregular breathing during sleep; tooth 
problems and bleeding gums; thickened saliva; concentration 
problems, swollen glands in the throat; cough; hearing loss 
and increased water intake is denied.


REMAND

The veteran asserts that service connection is warranted for 
hand tremors.  As noted above, the Board has concluded that 
the claim is well grounded.  In light of the evidence of 
record, the Board believes that additional development of the 
record is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hand tremors since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
neurology to determine the nature and 
extent of hand tremors.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has hand 
tremors and, if so, he should comment on 
its etiology.  The rationale for any 
opinion should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

